Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Dalei Dong#60,363 on 03/19/21

AMENDMENTS TO THE CLAIMS 
1.	(Currently Amended)  A method for wireless communications by a user equipment (UE), comprising:
providing, to a base station, an indication that the UE is capable of supporting communications according to a first uplink control channel[[s]]having a shorter transmission time interval (TTI), wherein the shorter TTI includes less symbols than a longer TTI of a second uplink control channel; and
transmitting the first uplink control channel the first uplink control channel has a bandwidth narrower than a system bandwidth, [[and]] wherein the first uplink control channel is formatted based on a format used for the second uplink control channel having the longer TTI, wherein the first uplink control channel and the second uplink control channel use a same frequency location, and wherein at least a first portion of the first uplink control channel and at least a second portion of the second uplink control channel overlap in time.

2.	(Currently Amended)  The method of claim 1, further comprising: performing one or more procedures in accordance with the longer TTI of the second uplink control channel, wherein the one or more procedures comprise at least one of: a cell search, system information block (SIB) detection, a random access channel (RACH) procedure, page detection, or an idle mode procedure.

3.	(Currently Amended)  The method of claim 1, further comprising:
in response to providing the indication, receiving parameters from the base station for performing the communications according to the shorter TTI of the first uplink control channel,
wherein the parameters indicate at least one of time resources for the first uplink control channel[[s]], frequency resources for the first uplink control channel[[s]], or a mapping of downlink transmissions to resources for use in acknowledging the downlink transmissions using the first uplink control channel[[s]].

4.	(Currently Amended)  The method of claim 1, wherein the format used for the second uplink control channel having the longer TTI is selected from:
a first set of physical uplink control channel (PUCCH) formats, for transmitting uplink control information, the first set of PUCCH formats are supported in a first slot 
a second set of PUCCH formats, which are supported in a second slot 
wherein the second set is a reduced subset of the first set.

5.	(Currently Amended)  The method of claim 1, wherein the longer TTI of the second uplink control channel includes a first instance of the shorter TTI and a second instance of the shorter TTI, and wherein the method further comprises:
receiving, from the base station, a first allocation of a first set of resource blocks (RBs) for transmitting the 
receiving, from the base station, a second allocation of a second set of RBs, different from the first set of RBs, for transmitting a second of the first uplink control channel in the second instance of the shorter TTI.

6.	(Currently Amended)  The method of claim 1, wherein the longer TTI of the second uplink control channel includes a first instance of the shorter TTI and a second instance of the shorter TTI, and wherein the method further comprises:
transmitting the first uplink shared channel 
receiving an indication of whether the first control channel was successfully received by the base station in a first downlink control channel 

7.	(Currently Amended)  The method of claim 1, further comprising: receiving data in a first downlink shared channel 

8.	(Currently Amended)  The method of claim 7, further comprising: transmitting an indication of whether the first downlink shared channel transmission was successfully received in the first 

9.	(Currently Amended)  The method of claim 8, wherein the first uplink control channel is transmitted during a subsequent TTI after receiving the first downlink shared channel transmission in accordance with the shorter TTI.

10.	(Currently Amended)  The method of claim 1, wherein the longer TTI of the second uplink control channel includes a first instance of the shorter TTI and a second instance of the shorter TTI, and wherein the method further comprises: 
transmitting at least one of a first uplink shared channel first uplink control channel in the first instance of the shorter TTI or the second instance of the shorter TTI multiplexed with sounding reference signals (SRS).

11.	(Currently Amended)  The method of claim 1, wherein the longer TTI of the second uplink control channel includes a first instance of the shorter TTI and a second instance of the shorter TTI, and wherein the method further comprises: 	transmitting a channel quality indicator (CQI) in a first uplink shared channel 

12.	(Currently Amended)  An apparatus for wireless communications by a user equipment (UE), comprising a memory coupled with at least one processor, wherein the at least one processor is configured to:
provide, to a base station, an indication that the UE is capable of supporting communications according to a first uplink control channel[[s]] having a shorter transmission time interval (TTI), wherein the shorter TTI includes less symbols than a longer TTI of a second uplink control channel; and
transmit the first uplink control channelfirst uplink control channel has a bandwidth narrower than a system bandwidth, and wherein the first uplink control channel is formatted based on a format used for the second uplink control channel having the longer TTI, wherein the first uplink control channel and the second uplink control channel use a same frequency location, and wherein at least a first portion of the first uplink control channel and at least a second portion of the second uplink control channel overlap in time.

13.	(Currently Amended)  The apparatus of claim 12, wherein the at least one processor is further configured to: perform one or more procedures in accordance with the longer TTI of the second uplink control channel, wherein the one or more procedures comprise at least one of: a cell search, system information block (SIB) detection, a random access channel (RACH) procedure, page detection, or an idle mode procedure.

14.	(Currently Amended)  The apparatus of claim 12, wherein the at least one processor is further configured to:
in response to the provided indication, receive parameters from the base station for performing the communications according to the shorter TTI of the first uplink control channel,
wherein the parameters indicate at least one of time resources for the first uplink control channel[[s]], frequency resources for the first uplink control channel[[s]], or a mapping of downlink transmissions to resources for use in acknowledging the downlink transmissions using the first uplink control channels.

15.	(Currently Amended)  The apparatus of claim 12, wherein the format used for the second uplink control channel having the longer TTI is selected from:
a first set of physical uplink control channel (PUCCH) formats, for transmitting uplink control information, which are supported in a first slot 
a second set of PUCCH formats, which are supported in a second slot 
wherein the second set is a reduced subset of the first set.

16.	(Currently Amended)  The apparatus of claim 12, wherein the longer TTI of the second uplink control channel includes a first instance of the shorter TTI and a second instance of the shorter TTI, and wherein the at least one processor is further configured to:
receive, from the base station, a first allocation of a first set of resource blocks (RBs) for transmitting the first uplink control channel in the first instance of the shorter TTI; and
receive, from the base station, a second allocation of a second set of RBs, different from the first set of RBs, for transmitting the first uplink control channel in the second instance of the shorter TTI.

17.	(Currently Amended)  The apparatus of claim 12, wherein the longer TTI of the second uplink control channel includes a first instance of the shorter TTI and a second instance of the shorter TTI, and wherein the at least one processor is further configured to:
transmit data in a first uplink shared channel 
receive an indication of whether the first uplink control channel was successfully received by the base station in a first downlink control channel 

18.	(Currently Amended)  The apparatus of claim 12, wherein the at least on processor is further configured to: receive a first downlink shared channel 

19.	(Currently Amended)  The apparatus of claim 18, wherein the at least one processor is configured to: transmit an indication of whether the first downlink shared channel was successfully received in the first uplink control channel 

20.	(Currently Amended)  The apparatus of claim 19, wherein the first uplink control channel is transmitted during a subsequent TTI after receiving the first downlink shared channel transmission in accordance with the shorter TTI.

21.	(Currently Amended)  The apparatus of claim 12, wherein the longer TTI of the second uplink control channel includes a first instance of the shorter TTI and a second instance of the shorter TTI, and wherein the at least one processor is configured to: transmit at least one of a first uplink shared channel first uplink control channel in the first instance of the shorter TTI or the second instance of the shorter TTI multiplexed with sounding reference signals (SRS).

22.	(Currently Amended)  The apparatus of claim 12, wherein the longer TTI of the second uplink control channel includes a first instance of the shorter TTI and a second instance of the shorter TTI, and wherein the at least one processor is configured to: transmit a channel quality indicator (CQI) in a first uplink shared channel 

23.	(Currently Amended)  An apparatus for wireless communications by a user equipment (UE), comprising:
means for providing, to a base station, an indication that the UE is capable of supporting communications according to a a first uplink control channel[[s]] including a shorter transmission time interval (TTI), wherein the shorter TTI of the first uplink control channel includes less symbols than a longer TTI of a second uplink control channel; and
means for transmitting the first uplink control channel first uplink control channel has a bandwidth narrower than a system bandwidth, and wherein the first uplink control channel is formatted based on a format used for the second uplink control channel having the longer TTI, wherein the first uplink control channel and the second uplink control channel use a same frequency location, and wherein at least a first portion of the first uplink control channel and at least a second portion of the second uplink control channel overlap in time.

24.	(Currently Amended)  The apparatus of claim 23, wherein the format used for the second uplink control channel having the longer TTI is selected from:
a first set of physical uplink control channel (PUCCH) formats, for transmitting uplink control information, which are supported in a first slot 
a second set of PUCCH formats, which are supported in a second slot 
wherein the second set is a reduced subset of the first set.

25.	(Currently Amended)  A non-transitory computer-readable medium for wireless communications by a user equipment (UE), comprising instructions that, when executed by at least one processor, cause the at least one processor to:
provide, to a base station, an indication that the UE is capable of supporting communications according to a first uplink control channel[[s]] having a shorter transmission time interval (TTI), wherein the shorter TTI of the first uplink control channel includes less symbols than a longer TTI of a second uplink control channel; and
transmit the first uplink control channel first uplink control channel has a bandwidth narrower than a system bandwidth, and wherein the first uplink control channel is formatted based on a format used for the second uplink control channel having the longer TTI, wherein the first uplink control channel and the second uplink control channel use a same frequency location, and wherein at least a first portion of the first uplink control channel and at least a second portion of the second uplink control channel overlap in time.

26.	(Currently Amended)  The non-transitory computer-readable medium of claim 25, wherein the format used for the second uplink control channel having the longer TTI is selected from:
a first set of physical uplink control channel (PUCCH) formats, for transmitting uplink control information, which are supported in a first slot 
a second set of PUCCH formats, which are supported in a second slot
wherein the second set is a reduced subset of the first set.

Claims 1-26 are allowed.  


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415